DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Action/Status of Claims
The Examiner acknowledges receipt of Amendments/Remarks filed on 04/14/21. Currently claims 21-53, 55-68 are pending in this application. Claims 33-44, 53 remain withdrawn as being directed to a non-elected invention.
Accordingly, claims 21-32, 45-52, 55-60, 66-68 are presented tor examination on the merits for patentability. Rejections not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d528,163 USPQ s644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 21-32, 45-51, 55, 58-60, 66-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-26, 29-39, 45, and 52 of copending Application No. 15/341118 (‘118) in view of Barbieri (cited in 103 below). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘118 and the instant application claim macroscopic implants/devices which comprise cells and wherein the surface of the device/polymers which make up the device are modified with X-R1, wherein X-R1 is the same in both the instant application and ‘118. ‘118 further discloses that the surfaces/polymers that can be modified include the instantly claimed 
Barbieri teaches that hybrid materials including PDMS-TiO2 (titanium oxide reads on the instantly claimed surfaces comprising metal of claim 58) were known in the art to be used in implants to improve their mechanical properties (0091]).
 It would have been obvious to one of ordinary skill in the art that the instant application is merely an obvious variant of the device and method disclosed in copending application No. 15/341118 in view of Barbieri because it was known to form hybrids of metals and PDMS polymers for medical implants and thus, the PDMS of these hybrid materials could be modified in the manner of ‘118 using the same surface chemistry to form the instantly claimed macroscopic devices. Thus, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-32, 45-51, 55, 58-60, 66-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 20-23 of US Patent No. 10729818 (‘818) (formerly recently allowed Application No. 15/588475 (‘475)) in view of Lee et al. (Langmuir, 2005, 21, 11957-11962) and Barbieri (cited below in the 103) and Belcheva (US20120041546). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘818 teaches macroimplants coated with alginates modified with the instantly claimed X-R1 for forming medical materials for delivering drugs to patients in need thereof. ‘818 merely limits the polymers coating the medical device to alginate polymers whereas the instant application has macroimplants/macrodevices made of surfaces which exclude alginate. However, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to use other polymers/materials besides alginate in the macrodevices of ‘818 because Lee teaches that PDMS can be treated with plasma (oxygen) to form surface .
Thus, it would have been obvious to one of ordinary skill in the art to modify PDMS and/or metals containing PDMS in place of the alginate macrodevices of ‘818 in order to form additional surface modified macrodevices which are useful for implanting into humans since the scaffolds of the combined references would also undergo the same surface chemistry as those instantly claimed. 

Claims 21-32, 45-51, 55, 58-60, 66-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-31 of U.S. Patent No. 10292936 (‘936) in view of Lee et al. (Langmuir, 2005, 21, 11957-11962) and Barbieri (see citation below in the 103 rejection) and Belcheva (US20120041546). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘936 teaches macroimplants coated with alginates modified with the instantly claimed X-R1 for forming medical materials for delivering drugs to patients in need thereof. ‘936 merely limits the polymers coating the medical device to .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. is: …” which would obviate this rejection. For compact prosecution purposes this is how the examiner is interpreting this claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 67 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 67 now depends from claim 50, and claim 50 requires the polymer to be covalently modified with a compound wherein the compound has the structure X-R1, and covalent/covalently means “of or relating to a chemical bond characterized by one or more pairs of shared electrons” Thus, covalently modified means that the polymer is covalently bonded to the compound X-R1, e.g. X-R1 is attached to the polymer via a covalent bond. Thus, claim 67 which requires the moiety –X-R1 to be attached to the polymer does not further limit claim 50 . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 21-32, 45-51, 55, 58-60, 66-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vegas et al. (WO2012167223), Berlin et al. (US20080177021), Lee et al. (US20080177021), Barbieri (US20110111004), Pedraza (PNAS, 2012, 109(11), 4245-4250), Humayun et al (US20120009159) as is evidenced by Wikstrom et al. (Biomaterials, 2008, 29, 869-876), and Belcheva et al. (US20120041546).
Applicant’s claim:
--a macroscopic device comprising a cell that produces a therapeutically effective substance, wherein a surface of the macroscopic device is modified with a moiety of structure –X-R1, wherein the moiety is not attached to an alginate, wherein:
X is O, S, or NR2;
R2 is H, alkyl or substituted alkyl;
R1 has the structure of formula XII wherein A, B, and C are as defined by the instant claims.
Determination of the scope and content of the prior art (MPEP 2141.01)
Regarding claims 21-32, 45-51, 55, 58-60, 66-68, Vegas teaches macroscopic implants, which comprise/encapsulate cells, which comprise modified alginate wherein the alginate can be singularly or multiply modified with applicant’s X-R1 (e.g. X-R1 is directly attached to the alginate polymer) and wherein X is the same as is instantly claimed, specifically wherein X is O, S, or NR and wherein R1 are the same compounds instantly claimed, e.g. wherein a is 3 (see entire document; pg. 5, ln. 29-pg. 6, ln. 5; Pg. 24, ln. 9-33; Pg. 1, ln. 1-5; pg. 3, In. 24-pg. 4, In. 17; pg. 9, In. 1-11; pg. 15, In. 20-pg. 16, In. 7; pg. 33-37, ln. 3, specifically formulas G and H in scheme 2 and preferred alkynes top of pg. 37; pg. 47, molded or implanted at ln. 15-23; Claims; Example 1 wherein claimed triazoles are made, etc.; pg. 8, ln. 13-14).
Regarding claims 22-23, Vegas teaches wherein variation of the stoichiometry of the reactants during covalent modification can be used to vary the amount of modified monomer incorporated in the alginate and specifically wherein greater than 30% of the monomers are modified which reads on applicants claimed at least 10 chemical derivatizations per pm2 and surface modifications in a concentration of 0.1-50% surface modifications (see entire document; pg. 7, In. 11 -pg. 8, In. 3; pg. 27, In. 8-16).
Regarding claim 25-30, Vegas teaches wherein the cells which are encapsulated can be genetically engineered cells/genetically altered cells and other cells that produce a therapeutically effective substance, more specifically pancreatic islet cells, which provide insulin in amount sufficient to treat diabetes, wherein the pancreatic islet cells are known to produce/secrete proteins, specifically the protein hormone, insulin (see entire document; pg. 45, In. 23-pg. 47, In. 4).
Regarding claim 21, 31-32, 46-47, 49, 50-51, 55, Vegas teaches wherein alkynes which form the claimed triazole ring, via the click reaction have a group X, which are/form the compounds as instantly claimed in claim 32 as preferred moieties for R1 (see reaction scheme pg. 36, and the alkynes at the top of pg. 37; discussion from pg. 33-37 of forming preferred triazole moieties; example 1; pg. 5, ln. 29-pg. 6, ln. 5; Pg. 24, ln. 9-33; Pg. 1, ln. 1-5; pg. 3, In. 24-pg. 4, In. 17; pg. 9, In. 1-11; pg. 15, In. 20-pg. 16, In. 7; pg. 33-37, ln. 3, specifically formulas G and H in scheme 2 and preferred alkynes top of pg. 37; pg. 47, molded or implanted at ln. 15-23; Claims; Example 1 wherein claimed triazoles are made, etc.; pg. 8, ln. 13-14).
Regarding claims 45-46, 50-51, 67-68, Vegas also teaches wherein the moiety X-R1 is covalently attached to the surface/polymer, specifically the external surface (see entire document; Abstract; Pg. 24, ln. 9-33; Pg. 1, ln. 1-5; pg. 3, In. 24-pg. 4, In. 17; pg. 9, In. 1-11; pg. 15, In. 20-pg. 16, In. 7; pg. 33-37, ln. 3, specifically formulas G and H in scheme 2 and preferred alkynes pg. 37; pg. 47, molded or implanted at ln. 15-23; Claims which claim covalent modification; Example 1 wherein claimed triazoles are made, etc.).
Regarding claim 60, Vegas teaches wherein the claimed moieties lower the foreign body response following implantation and as such this is a property of the claimed X-R1 groups (pg. 8, ln. 13-14; Pg. 24, ln. 9-33; Pg. 1, ln. 1-5; pg. 3, In. 24-pg. 4, In. 17; pg. 9, In. 1-11; pg. 15, In. 20-pg. 16, In. 7; pg. 33-37, ln. 3, specifically formulas G and H in scheme 2 and preferred alkynes pg. 37; pg. 47, molded or implanted at ln. 15-23; Claims; Example 1 wherein claimed triazoles are made, etc.).
Ascertainment of the difference between prior art and the claims (MPEP 2141.02)
Regarding claims 21-32, 45-51, 55, 58-60, 66-68, Vegas does not teach wherein the polymer/surface is other than alginate, specifically comprising the instantly claimed metals or PDMS. However, this deficiency in Vegas is addressed by Berlin, Lee, and Barbieri.
Berlin teaches wherein PDMS implants can be surface modified by treatment with plasma (oxygen) which activates the surface of the PDMS for further modification ([0190]). 
Lee teaches wherein PDMS (polydimethylsiloxane) implants can be surface modified treated with a plasma (oxygen) which forms COOH and OH groups on the surface of the PDMS which would give the PDMS the same surface chemistry, e.g. COOH reactive groups which are present on the alginate polymers, and as such the two types of polymers would undergo the same surface reactions to append the claimed R1 groups on the surface (see abstract).
claim 58) were known in the art to be used in implants to improve their mechanical properties (0091]).
Regarding claims 21-32, 45-51, 55, 58-59, 66-68, Pedraza teaches wherein polydimethylsiloxane scaffolds/implants can be used to encapsulate islet cells with an oxygen producing compound which reads on the instantly claimed macroscopic device, which would include the instantly claimed islet beta cells which produce insulin which is a peptide hormone as claimed in claim 30, and wherein the oxygen producing compound alleviates the need for immediate vascularlization of the area (e.g. oxygen production for the cells in the area) which allow for decreased foreign body response which includes vascularization, and keeps the cells viable in the implant for days/weeks (see entire document; Abstract; pg. 4247, left col. first partial paragraph; enhanced long-term prolif. section starting on pg. 4247-end of section).
Regarding claims 24, 45-48, Vegas also does not teach wherein the cells are retinal epithelial cells or wherein the surfaces that are modified are the internal or external surfaces. These deficiencies in Vegas are addressed by Humayun.
Regarding claims 24, 45-48, Humayun teaches that it was known in the art to use polydimethylsiloxane as a suitable surface/material for delivering cells/promoting cell viability and attachment, including retinal epithelial cells and wherein the surfaces are modified to increase their biocompatibility/lower the foreign body response which would include wherein, e.g. the apical (outer/external) surface is modified and wherein the basal (internal) surface can also be modified/inhomogeneous (see [0012]; [0014]; Claims; [0012]; [0013]; [0014]; [0022]; [0132]; [0131]; [0211]). 
Regarding claims 50, and 66-68, Vegas teaches the limitations of claims 50 and 67-68 as is discussed above an incorporated herein. Vegas does not teach wherein the polymer is other than alginate, specifically the instantly claimed polyester. However, this deficiency in Vegas is addressed by Belcheva.
Belcheva teaches that it was known to form medical devices which are implanted from biocompatible polymers, specifically bioabsorbable polyester polymers which can be surface activated to form COOH groups with plasma treatment (See [0022]; [0005]). These surface activated polyesters can then be reacted in the manner of Vegas to form polymers with improved biocompatibility/lowered foreign body response/reduced foreign body response because they can undergo the same surface chemistry as the alginate polymers by reaction with the COOH groups.
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the functionalization of the claimed X-R1 moieties which were taught to be preferred by moieties by Vegas to functionalize the surfaces of the polydimethylsiloxane implants and/or PDMS-TiO2 implants via covalent bonding because Vegas teaches that by modifying their polymer surfaces, specifically alginate, which encapsulate the same cells and therapeutic agents which are instantly claimed these modifications lead to improved biocompatibility/lowered foreign body response and allow for one of ordinary skill in the art to tailor the physical properties of the polymer that is delivering the cells and the active agents produced by the cells, e.g. pancreatic islet cells which produce insulin.
It also would have been obvious to an ordinary skilled artisan at the time of the instant filing to modify the PDMS and/or PDMS-TiO2 with applicant’s XR1 because Berlin teaches that it was known in the art to modify the surface of PDMS polymer implants and Lee teaches that it 
It also would have been obvious to one of ordinary skill in the art at the time of the instant invention to use epithelial cells in the macroscopic modified PDMS implants of Vegas, Lee, and Pedraza which are broadly substituted with applicant’s X-R1 wherein R1 is A-B(-C) as is instantly claimed because Vegas teaches that by modifying the polymers with applicant’s X-R1, specifically the same substituted benzyl groups claimed in claim 31 and the specific X-R1’s claimed in claim 52 and wherein applicant’s X-R1 can broadly be the instantly claimed A-B(-C) because these modifications are taught by Vegas to increase the biocompatibility/lower the foreign body response of the polymer delivering the cells which provide the therapeutic agent, e.g. dopamine which is known to be produced by retinal epithelial cells (as evidenced by Wikstrom see Abstract; Introduction; pg. 870, left. Col. paragraphs 1-2, conclusion) and it is known to encapsulate these cells with polymers, e.g. PDMS or other polymers as is taught by Humayun, and to modify the external or internal surfaces of the polymeric devices because as is taught by Humayun it was known to modify the surfaces of the polymers/macrostructures which 
It also would have been obvious to an ordinary skilled artisan at the time of the instant filing to modify the PDMS with applicant's XR1 because Lee and Berlin and Barbieri teach that it was known in the art to treat PDMS with plasma oxygen in order to produce OH and COOH groups on the surface which could then be reacted to modify the surface, it would have been obvious to one of ordinary skill in the art to modify the COOH molecules on the surface of the PDMS as taught by Lee with the R1 groups of Vegas in the manner of Vegas because it is the surface COOH groups of Vegas which are also modified with the R1 moiety and as such the PDMS groups can readily undergo the same surface chemistry as the alginate groups of Vegas to increase their compatibility with bodily fluids as these are properties Vegas reports these moieties afford when attached, and Vegas teaches that it was known in the art to use applicant’s XR1 modification on alginate polymers having surface COOH groups wherein X  forms an ester or amide, depending on whether it is O or N, and R1 is taught to that it can preferably be the same groups as are claimed. 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the functionalization of applicant’s X-R1 to functionalize the surfaces of the polydimethylsiloxane polymers/implants via covalent bonding because Vegas teaches that by modifying their polymers, specifically alginate, for delivering the same cells and therapeutic agents which are instantly claimed these same modifications lead to improved 
It also would have been obvious to one of ordinary skill in the art to append/covalently bind the X-R1 of Vegas which teaches the same –X-R1 compounds that are instantly claimed are preferred moieties for lowering the foreign body response/modifying alginate polymer devices which comprise the same cells instantly claimed because Belcheva teaches that it was known to form medical devices which are implanted from biocompatible polymers, specifically bioabsorbable polyester polymers which can be surface activated to form COOH groups with plasma treatment. These surface activated polyesters can then be reacted in the manner of Vegas to form polymers with improved biocompatibility/lowered foreign body response/reduced foreign body response because they can undergo the same surface chemistry as the alginate polymers by reaction with the COOH groups and one of ordinary skill in the art would want to do this with the claimed –X-R1 compounds because Vegas teaches they are preferred compounds to use for modifying alginate to enhance the biocompatibility (see abstract; pg. 36-37 and sections cited above).
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
 In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the 
Response to Arguments/Remarks
Applicant’s amendments to the claims and arguments dated 04/14/21 have been entered and fully considered but were not persuasive. Applicant’s amendments have overcome the previous claim objections and rejections under 112 (a), (b), and (d) rejections and these rejections have been withdrawn. Applicant’s amendments have also prompted the new grounds of rejection under 112 that is presented herein and the revised grounds of rejection under 103 that is presented herein. As these issues could not be addressed easily over the phone or with an interview, the examiner has issued this office action. Insofar as applicant’s arguments pertain to the revised grounds of rejection they are addressed herein.
Applicants argue that they have unexpected results with the claimed X-R1 moieties. The examiner respectfully disagrees because the prior art Vegas discloses the specific X-R1 moieties instantly claimed as preferred moieties for covalently modifying alginate in order to reduce the foreign body response. Thus, these moieties/compounds have the property of reducing the foreign body response and would be expected to exhibit these same properties when appended onto other surfaces/polymers because it is known, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Thus, applicant’s X-R1 as taught by Vegas is a compound which lowers the foreign body response, this is a property of this compound and since the claimed X-R1 compounds have an identical structure to those disclosed in Vegas they would be expected to exhibit these same lowered/lowering of the foreign body response because a compound is inseparable from its properties. Thus, applicant’s argued unexpected results do not actually appear to be unexpected based on the teachings of Vegas of their preferred X-R1 compounds, which are the same X-R1 compounds instantly claimed combined In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable.  
Additionally, Vegas expressly discloses a synthetic method for forming triazole moieties as X-R1 (See starting pg. 33, modification of mannuronate and guluronate monomers via click chemistry, and scheme 2, with the preferred alkynes for the 1,3-dipolarcycloaddition reaction which include the alkynes which would form the instantly preferred triazole moieties, e.g. 2nd and 3rd alkynes in second row in the group of compounds at the top of pg. 37 and the last alkyne in the first row at the top of pg. 37). Because these are disclosed as part of a small group of preferred alkynes and applicants spend time disclosing their synthesis and directly state on pg. 34 that preferred embodiments of X-R1 amidation is used to form a covalently modified monomer containing an azide moiety that can be reacted with a second molecule containing an alkyne that the small group of preferred alkynes of which there are 19 and 4 of those are the instantly claimed, one of ordinary skill in the would realize that the triazole compounds resulting from these 19 alkynes were very preferred groups to use as X-R1 for modifying the COOH groups on the surface of the alginate in Vegas and one of ordinary skill in the art can readily select the claimed 4 from those 19 because they can easily envision the entire scope of preferred compounds in Vegas.
Applicants then argue the affidavit/Declaration that was provided by Dr. Anderson. The examiner will address the affidavit/Declaration below, and will not address the features of the affidavit and what it discloses in this response as it appears that it would be redundant. 
Applicants then sum of the teachings of the prior art references and argue that the hydrogels formed from alginates described in Vegas have very different surface properties from the hydrophobic materials, such as PDMS, claimed/described in the instant application. Applicants further argue that because the instant polymers have different surface properties they would not be expected to behave the same as the alginate when the X-R1s of Vegas are 
Additionally, while applicants argue that the compounds of Vegas did not report activity for many of the instantly claimed X-R1s, the instant claims do not require any specific activity from the claimed implants as there is no intended activity/use claimed in claim 21 for example. Further Vegas discloses that the instantly claimed –X-R1s, specifically those claimed in the instant claims are preferred X-R1s for modifying alginate (see pg. 36-37, abstract; claims; sections cited above). Thus, one of ordinary skill in the art does have motivation to select them from the disclosure and teachings of Vegas. 
Applicants further argue that Vegas does not disclose any experimental data for hydrogel capsules modified with the claimed triazole containing moieties. The examiner respectfully points out that it is known that the prior art is art for all it teaches, not merely the In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, on pgs. 36-37, and specifically formulas G and H in scheme 2 and preferred alkynes pg. 37 Vegas expressly discloses that these are preferred –X-R1s and these are the same –X-R1s that are instantly claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., superior biocompatibility) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants then argue that there are unexpected results from their spreadsheet of record from their response 12/6/19 and that none of the triazole moieties were tested. As is discussed above prior art is art for all it teaches, not merely the exemplified embodiments, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, on pgs. 36-37, and specifically formulas G and H in scheme 2 and preferred alkynes pg. 37 Vegas expressly discloses that the specifically claimed –X-R1s of the instant application are preferred –X-R1s for modifying alginate to reduce foreign body response. Thus, the 
Applicants also argue that Vegas does not teach a macroscopic device wherein the surface is not alginate that is modified with applicant’s X-R1. The examiner respectfully points out Vegas does teach macroscopic devices modified with X-R1 only that they are made of alginate, because Vegas specifically teaches that their implants can be molded as is discussed above and as such a molded implant would be macroscopic and having the claimed devices made of PDMS wherein the surface has been treated with plasma (oxygen) to produce surface OH and COOH groups which can be readily modified using the same surface chemistry at the COOH as the alginates of Vegas is addressed by the secondary references discussed above which together teach that it was already known to encapsulate the claimed islet B-cells in PDMS with an oxygen producing agent, thereby alleviating the need for ------vascularization/angiogenesis which is a feature of the foreign body reaction that applicants and Vegas are trying to avoid/limit. Thus, it is the combination of the references which together render prima facie obvious the macroscopic devices of the instant claims and as such, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), and the examiner maintains that it would have been obvious to one of ordinary skill in the art to at the very least try modifying other polymers used in forming implants in which improved biocompatibility/lowered foreign body response would be a benefit, with the claimed X-R1 groups since Vegas teaches that these specific modifications were 
Specifically, applicants argue that it was not clear from Vegas that other polymers beyond alginate could be modified with the claimed X-R1, more specifically they argue that the surface chemistry is different so one of ordinary skill in the art would not expect devices with a PDMS coated surface to be readily modified with the X-R1 of Vegas. The examiner respectfully disagrees because it was known to treat the surface of PDMS implants with plasma (oxygen), as taught by Belin and Lee, which leads to COOH groups on the surface of the implants which can then be modified, and these surface COOH groups are then the exact same surface functional group which is being reacted in the alginate surfaces/implants of Vegas. The examiner agrees that Vegas does not specifically point to modifying other polymers with their X-R1. However, the rejection of Vegas is not an anticipatory rejection but is an obviousness rejection. Vegas in view of Berlin and Lee provides the motivation of one of ordinary skill to at the very least try modifying other polymers with the claimed X-R1 as is taught by Vegas because one can use the same chemistry to attach the R1 group to the surface, in order to increase the biocompatibility/improve the physicochemical properties of these other polymers, e.g. PDMS, which is also used for implants (as further evidenced/taught by Pedraza), and to allow for tailoring of the physical properties of the implanted encapsulated cells as is taught to be the result of adding these groups to alginate because Lee teaches that plasma (oxygen) treatment of PDMS forms surface COOH groups which can be modified with additional groups, and as these are the same surface groups present in alginate it would have been obvious that the same surface chemistry used in Vegas could be used to modify the PDMS polymer implants taught by Lee and Pedraza with a reasonable expectation of success of forming the compounds.


Declaration under 1.132
Dr. Daniel Anderson provided a declaration under 1.132, filed 02/18/21. The Declaration meets the formal requirements. In the most relevant part, the Declaration presents Dr. Anderson’s opinion that all triazole containing moieties will exhibit the claimed inhibition of fibrosis when added to non-alginate surfaces and that these results are unexpected because alginate is different from PDMS, e.g. alginate is hydrophilic for example whereas PDMS is hydrophobic, etc. A Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). 
The relevant criterion here is No. 5 whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). The examiner has carefully reviewed prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Thus, because Vegas teaches the exact same X-R1 ligands are preferred ligands for affording the same reduced fibrosis that is being instantly argued when attached/bound to alginate, one of ordinary skill in the art would conclude that the reduction/inhibition of fibrosis and/or improved biocompatibility is a property of the claimed ligands, e.g. Z2-Y12, Z1-Y15, and Z1Y19 which are taught as preferred ligands in Vegas for the same purpose. And one of ordinary skill in the art would have obviously been motivated to select these ligands to attach to other surfaces, e.g. PDMS via the same chemistry (which is discussed above) to afford these same reduced/inhibited fibrosis and/or increased biocompatibility to other surfaces used medical applications. Thus, at this time declaration and results from the specification do not overcome the prior art rejections presented above because it appears that applicant’s results are not all that surprising or unexpected based on the prior art teachings of Vegas. 
Conclusion
	Claims 21-32, 45-51, 55, 58-60, 66-68 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616